Colt, J.
The plaintiff put his case at the trial solely on the ground that the defendant had forcibly prevented him from placing his milk ir the apartment of the car to which he was *132entitled. He doubtless had good reason for seeking to recover damages for that injury alone. The defendant might have been well prepared to meet any other aspect of the case. It is unnecessary,' therefore, to inquire whether under the declaration he might have maintained his case for a conversion of the property He waived all such claim at the trial; and it is clear that the evidence which he produced would not justify the jury in finding that force had been employed by the defendant upon the occasion in question.
Exception„ rcerruled.